Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 24.1 POWER OF ATTORNEY Each of the undersigned directors and officers of First Horizon National Corporation, a Tennessee corporation (the Company), hereby appoints William C. Losch III, James F. Keen, Clyde A. Billings, Jr., and Thomas C. Adams, Jr., and each of them or their successors as officers of the Company acting singly, the true and lawful agents and attorneys of the undersigned, with full power of substitution and re-substitution, to do all things and to execute all instruments which any of them may deem necessary or advisable to enable the Company to comply with the Securities Act of 1933, as amended, and any rules, regulations and requirements of the Securities and Exchange Commission in respect thereof, in connection with the registration under such Act on Form S-8 of: (a) fifteen million additional shares of common stock to be issued under the Companys First Horizon National Corporation Savings Plan (formerly known as the First Tennessee
